Citation Nr: 1025961	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-31 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from July 1972 to July 
1976 as an Airman in the U.S. Navy's Aviation Field.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.
2.	The Veteran currently has tinnitus.
3.	The Veteran's tinnitus is not caused by a disease or injury 
that occurred while in active military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.301, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claim Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5104; 38 C.F.R. §§ 3.159 and 
3.326(a).

In a letter dated in January 2008, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for service connection for tinnitus, including what part of 
that evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Prinicipi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under the 
VCAA.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and by 
affording him the opportunity to give testimony before an RO 
hearing officer or the Board, although he declined to do either.  
Also, VA provided the Veteran with a medical examination that is 
deemed adequate for rating purposes because it was conducted upon 
a review of the claims file and the examiner considered the 
Veteran's lay statements and provided supporting rationale for 
the opinion provided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(noting that where VA provides the veteran an examination in a 
service connection claim, even if not statutorily obligated to do 
so, the examination must be adequate).  Furthermore, VA has 
obtained the Veteran's service records and private medical 
records.  The Board notes that the Veteran, through his 
representative, elected to formally rest his appeal on the answer 
to the statement of the case and provide no further argument in 
his September 2009 VA Form 646.  Thus, it appears that all known 
and available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims file, 
and the Veteran does not appear to contend otherwise.  Therefore, 
the Board finds that VA has done everything reasonably possible 
to notify and to assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  As such, the 
Board will now address the merits of the Veteran's claim.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.03(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not enough; 
there must be evidence of a chronic disability resulting from 
that injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Id.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation; lay statements do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony, however, is competent to 
establish a diagnosis where the layperson is competent to 
identify the medical condition, is reporting a contemporaneous 
medical diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly attributed 
to intercurrent causes.  See 38 C.F.R. § 3.303(b).  When a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The Veteran asserts that his tinnitus was caused by his service 
as an airman on an aircraft carrier performing flight deck 
operations.  He acknowledges that he was not treated for tinnitus 
during service or within one year of separation.  Indeed, he did 
not complain of ringing in his ears during service and was 
discharged in July 1976 without tinnitus noted in either his 
service treatment records or elsewhere.  Following service, he 
never sought treatment for tinnitus, but filed a claim for VA 
compensation in January 2008 asserting that he incurred tinnitus 
during service.

A private audiology examination report dated in November 2007 was 
obtained and reflects a hearing loss.  There is no mention 
whatsoever of tinnitus and/or complaints of ringing in the ears.  
The Veteran has provided no evidence of private treatment for 
tinnitus nor identified any medical evidence linking his current 
complaints to his period of service.

The Veteran was diagnosed as having tinnitus by VA in April 2008 
during an audiological examination.  The examiner noted that the 
Veteran was experiencing moderate to severe, bilateral, periodic 
tonal tinnitus once per day for about one to two minutes in 
duration.  Thus, he has a present disability.  See Shedden, 381 
F.3d at 1167.

At the April 2008 examination, the Veteran related that he did 
not know when the tinnitus first manifest and did not make the 
assertion that he had experienced it since his period of active 
service.  The VA examiner noted that his review of the claims 
file demonstrated that the Veteran had a history of unprotected 
exposure to hazardous military noise and that his civilian noise 
exposure was minimal.  Based on hearing examinations conducted 
upon entry and discharge from service, the examiner concluded 
that the Veteran had hearing loss during service and that his 
current hearing loss was caused by his active military duty.  The 
examiner also concluded that the Veteran's tinnitus was less 
likely than not related to service as it did not begin during 
service and was of unknown onset and etiology.

In reviewing the evidence as outlined above, the Board finds no 
evidence of in-service tinnitus or a link with the current 
diagnosis other than the Veteran's assertion.  There is no record 
of any diagnosis, treatment, or complaint of tinnitus during 
service or any diagnosis or treatment between his time in service 
and the thirty years following service.  The Board notes that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the Veteran's health and 
medical treatment during and after military service, as evidence 
of whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent disability 
which still exists currently.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The Veteran is certainly competent to testify as to symptoms such 
as ringing in his ears which is non-medical in nature.  In fact, 
the United States Court of Appeals for Veterans Claims has 
specifically acknowledged that a Veteran is competent to identify 
the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002).  He is not, however, competent to render a 
medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  Thus, 
the Board accepts the Veteran's statement as both competent and 
credible as to the presence of tinnitus since service.  When 
considering it in relation to the medical evidence that reflects 
no complaints upon private examination, the statement to a VA 
examiner that he did not know when it started, and the medical 
opinion that the etiology of the tinnitus is less likely service 
noise exposure, more weight must be given to the medical 
evidence.

Therefore, the Board finds that the great weight of the evidence 
is against a finding of an in-service injury or disease or a 
causal link between the Veteran's current tinnitus and his active 
military service.  There was no finding of tinnitus within three 
decades of the Veteran's service and the Veteran's statements are 
inconsistent as to the time in which it began.  Thus, the 
evidence is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule and, therefore, the Veteran's claim 
for entitlement to service connection for tinnitus is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.






ORDER

Service connection for tinnitus is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


